Title: W[alter] Jones, [Jr.], to James Madison, 19 August 1833
From: Jones, Walter Jr.
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Washington,
                                
                                19 Augt. 1833
                            
                        
                        The bearer Mr. John G. Chapman is the young American artist, of whom you have probably heard, and who has
                            spent some years at Rome & other parts of Italy, perfecting his taste & Execution by the study of the most
                            celebrated paintings. His professional reputation is high, and I have Every reason to think deservedly so; and he is,
                            besides, a young gentleman of great personal worth & respectability. I therefore unite with a number of his
                            friends in hoping that you may not find your patience overtaxed in allowing him the honor to take your portrait, and that
                            your condescension to the wishes of the young artist & his friends, may not prove fatiguing or irksome to you.
                            With profound sentiments of Esteem & every affectionate respect, I remain your friend & servt
                        
                            
                                W. Jones
                            
                        
                    